DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 1/21/2022.
Claims 1-20 have been amended.
Claims 1-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Response to Arguments
The objection to claims 1-20 has been withdrawn as the claims have been amended to correct the deficiencies suggested by the Examiner.
In view of amendments filed on 1/21/2022, the 112(b) rejection of claims 1-20 has been maintained because the amendments do not alleviate the indefiniteness recited in the office action mailed on 10/21/2021 (see further details below).
Regarding the 101 Abstract idea rejection, Applicant argues on pages 10-11 that claims 1-20 stand rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more. This rejection is respectfully traversed.
In particular, the Examiner asserts that claims 11-20 are being directed to no more than software per se and claims 1-20 have been identified as either mental process or mathematical concept.
Without conceding to the propriety of the Examiner’s rejection, but merely to timely advance the prosecution of the application, as set forth above, claims 1-20 now clearly recite a first processor in an integrated circuit. In particular, as set forth above, claim 1, as an example, now recites that the step of applying the first noise step and the step of applying the second noise step are executed by the same integrated circuit.
As mentioned above, since the claims have been amended to clarify that the step of applying the first noise step and the step of applying the second noise step are executed by an integrated circuit, the claimed invention is not directed to software, mental process or mathematical concept.
Examiner’s Response: The Examiner respectfully disagrees with applicant’s allegations.  The limitation “the first processor in the integrated circuit” is identified as additional elements and not part of the mental and/or mathematical process.  The first Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and fining out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996~97 (Fed. Cir. 2016) (non-precedential)”.  
Based on the above reasoning the applied rejection is maintained.
Applicant's arguments filed on 1/21/2022 have been fully considered but they are not persuasive. 
Applicant alleges on page 12 of the Remarks that Support for the amendments can be found in the figures and the corresponding disclosure as originally filed. No new matter has been added. Applicant respectfully submits that the combination of steps set forth in claim 1 is not disclosed or suggested by the references relied on by the Examiner.
Examiner’s Response: Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims amounts to patent eligible subject matter.
Applicant alleges on page 13 of the Remarks that Erlingsson fails to teach or suggest the claimed step of applying, by the integrated circuit, a second noise step to multiple positions of the first data stream to generate a second data stream with a second character based on at least one random number set.
Examiner’s Response: The examiner respectfully disagrees.  Expanding from the previous citations, Erlingsson does teach applying, by the integrated circuit, a second noise step to multiple positions of the first data stream to generate a second data stream with a second character based on at least one random number set (Erlingsson: see figures 1-2 and 4; pages 3-4 and 6-7 and 12, “The Permanent randomized response (step 2) replaces the real value B with a derived randomized noisy value B 0 . B 0 may or may not contain any information about B depending on whether signal bits from the Bloom filter are being replaced by random 0’s with probability 1 2 f. The Permanent randomized response ensures privacy because of the adversary’s limited ability to differentiate between true and “noisy” signal bits. It is absolutely critical that all future reporting on the information about B uses the same randomized B 0 value to avoid an “averaging” attack, in which an adversary estimates the true value from observing multiple noisy versions of it.”).  Pages 3-4 disclose the randomized response that is generated based on the real value of B with a derived randomized noise value B’.  Therefore, Erlingsson does teach the disputed limitation.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, 11 and 16, 
These claims recite the limitations “applying a first noise step to multiple positions of an original data stream with an original character/featured distribution to generate a first data stream with a first character/first distribution” and “applying a second noise step to multiple positions of the first data stream to generate a second data stream with a second character/second distribution”.  It is unclear if the first noise step is combined with the original character to generate the first data stream or the result of the applied step to output the first data stream that has a first character.  The same indefiniteness issue goes the second noise step.  Further clarification is required.
In addition, claims 1, 6, 11, 16 and 20 recite “a first variation between the original character/featured distribution and the first character/first distribution is greater than a second variation/second variation between the original character/featured distribution and the second character/second distribution”.  The applicant alleges on page 9 of the Remarks that Hamming distance is used to measure the different between any two datasets and further cited paragraph 0039 of the applicant’s specification.  However, that paragraph does not describe an algorithm that performs the function “a first variation between the original character and the first character is greater than a second variation between the original character and the second character” in sufficient detail such that one of ordinary skill in the art can reasonably conclude how the first variation and second variation are calculated and measured between the original character and the first character and between the original character and the second character.  Since the metes and bounds of the claims are unclear, the examiner interprets the claims as best understood.  Further clarification is required.
Dependent claims 2-5, 7-10, 12-15 and 17-20 are rejected for the reasons presented above with respect to their respective rejected parent claim(s) in view of their dependence thereon.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 Statutory Category:
Claims 1-10 are directed to a process.
Claims 11-20 are directed to a machine

Step 2A Prong 1 Judicial exception: 
The following claim limitations have been identified as being directed to an abstract idea: 	
Claim 1: A data collection and analysis method comprising: applying a first noise step to multiple positions of an original data stream with an original character to generate a first data stream with a first character based on at least one random number set (This limitation has been identified as an intended to add random number to a dataset to transform from one dataset format to another dataset format, and as such is not afforded patentable weight.  Nevertheless, the act of transforming, as claimed, has been identified as a mathematical concept, see MPEP § 2106.04(a))); and 
applying a second noise step to multiple positions of the first data stream to generate a second data stream with a second character based on at least one random number set, (This limitation has been identified as an intended to add another random number to a dataset to transform from one dataset format to another dataset format, and as such is not afforded patentable weight.  Nevertheless, the act of transforming, as claimed, has been identified as a mathematical concept, see MPEP § 2106.04(a)), wherein a first variation between the original character and the first character is greater than a second variation between the original character and the second character (This claim limitation has been identified as a mental process, specifically an evaluation.  A human being can evaluate a probability compared to a threshold to determine if the probability is greater than or equal to a threshold value).
Claim 6: A data collection and analysis method comprising: 
applying a first noise step to multiple positions of an original data stream with a featured distribution to generate a first data stream with a first distribution based on at least one random number set (This limitation has been identified as an intended to add random number to a dataset to transform from one dataset format to another dataset format, and as such is not afforded patentable weight.  Nevertheless, the act of transforming, as claimed, has been identified as a mathematical concept, see MPEP § 2106.04(a)); and 
applying a second noise step to multiple positions of the first data stream to generate a second data stream with a second distribution based on at least one random number set (This limitation has been identified as an intended to add another random number to a dataset to transform from one dataset format to another dataset format, and as such is not afforded patentable weight.  Nevertheless, the act of transforming, as claimed, has been identified as a mathematical concept, see MPEP § 2106.04(a)), wherein a first variation between the featured distribution and the first distribution is greater than a second variation between the featured distribution and the second distribution (This claim limitation has been identified as a mental process, specifically an evaluation.  A human being can evaluate a probability compared to a threshold to determine if the probability is greater than or equal to a threshold value).

applying a first noise step to multiple positions of an original data stream with an original character to generate a first data stream with a first character based on at least one random number set (This limitation has been identified as an intended to add random number to a dataset to transform from one dataset format to another dataset format, and as such is not afforded patentable weight.  Nevertheless, the act of transforming, as claimed, has been identified as a mathematical concept, see MPEP § 2106.04(a)); and a second processor 
applying a second noise step to multiple positions of the first data stream to generate a second data stream with a second character based on at least one random number set (This limitation has been identified as an intended to add another random number to a dataset to transform from one dataset format to another dataset format, and as such is not afforded patentable weight.  Nevertheless, the act of transforming, as claimed, has been identified as a mathematical concept, see MPEP § 2106.04(a)), wherein a first variation between the original character and the first character is greater than a second variation between the original character and the second character (This claim limitation has been identified as a mental process, specifically an evaluation.  A human being can evaluate a probability compared to a threshold to determine if the probability is greater than or equal to a threshold value).
Claim 16: A data collection and analysis device comprising: a true random number generator generating a plurality of random numbers without the need of a seed (This limitation has been identified as an intended to generate random numbers via a mathematical algorithm.  Nevertheless, the act of generating, as claimed, has de-identifying identification information in an original data stream with an original character and generating a second data stream with a second character; wherein the second character is substantially similar to the original character. (This limitation has been identified as an intended to add random number to a dataset to transform from one dataset format to another dataset format, and as such is not afforded patentable weight.  Nevertheless, the act of transforming, as claimed, has been identified as a mathematical concept, see MPEP § 2106.04(a))

	Depending claims 2-5, 7-10, 12-15 and 17-20 have been identified as either mental process or mathematical concept.
When taken as a whole the claim appears to recite the use of a mental process and mathematical concept to provide a data collection and analysis.  
When viewed as a whole the claimed device appears to recite an abstract idea implemented within a computer environment.

Step 2A Prong 2 Integration into a practical application:
The following claim limitations have been identified as additional elements.
Claim 1: by a first processor in an integrated circuit… and applying, by the integrated circuit…
Claim 6: by a first processor in an integrated circuit… and applying, by the integrated circuit…
a first processor, …integrated circuit
applying a first noise step to an original data stream with an original character to generate a first data stream with a first character; and a second processor, … integrated circuit applying a second noise step to the first data stream to generate a second data stream with a second character, wherein a first variation between the original character and the first character is greater than a second variation between the original character and the second character (This claim limitation has been identified reciting the use of the generic computing device to implement the abstract idea within a computing environment, MPEP 2106.05(b)(I)).
Claims 12-13 and 15: a true random number generator generating a first random number set, a second random number set, and a third random number set; wherein the first processor a…(This claim limitation has been identified reciting the use of the generic computing device to implement the abstract idea within a computing environment, MPEP 2106.05(b)(I))
Claim 16: A data collection and analysis device comprising: a true random number generato … generating a plurality of random numbers without the need of a seed (Organizing information and manipulating information through mathematical correlations are insignificant extra-solution activities. They do not improve existing technology, see MPEP § 2106.05(g), organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014).); and a processor unit, …an integrated circuit (This claim limitation has been .
Claims 17-19: The method of claim 16, further comprising: a pre-processor receiving an input data stream and utilizing Hash encoding to the input data stream to generate the original data stream with the original character (Organizing information and manipulating information through mathematical correlations are insignificant extra-solution activities. They do not improve existing technology, see MPEP § 2106.05(g), organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014).); and an output circuit… (This claim limitation has been identified reciting the use of the generic computing device to implement the abstract idea within a computing environment, MPEP 2106.05(b)(I))

When read as a whole, the claim device appears to implement a mental process and mathematical concept within a computer environment, see MPEP § 2106.05(f).  Wherein the computer system simply emulates human cognitive functions, automating a manual process. When taken individually or viewed as an ordered combination the claims as a whole do not appear to be integrated into a practical application.
As a result, the claims are abstract idea. When considered individually or as
in ordered combination, the claims as a whole do not improve existing technology and as a result, directed to abstract ideas

Step 2B Significantly more:

When viewed individually or as an ordered combination, the claims as a whole, do not appear to amount to significantly more than the abstract idea itself. 

Conclusion:
	Based on the above rational the claims 1-20 have been deemed to ineligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erlingsson et al. (Reference U: “RAPPOR: Randomized Aggregatable Privacy-Preserving ordinal Response”) (hereinafter Erlingsson).
Regarding claim 1, Erlingsson discloses a data collection and analysis method comprising: 
applying, by first processor in an integrated circuit, a first noise step to multiple positions of an original data stream with an original character to generate a first data stream with a first character based on at least one random number set (Erlingsson: see figure 1 
    PNG
    media_image1.png
    373
    969
    media_image1.png
    Greyscale
; and pages 3 and 4, “The client value of the string “The number 68” is hashed onto the Bloom filter B using h (here 4) hash functions. For this string, a Permanent randomized response B’ is produces and memoized by the client, and this B’ is used (and reused in the future) to generate Instantaneous randomized responses S (the bottom row), which are sent to the collecting service”); and 
applying, by the integrated circuit, a second noise step to multiple positions of the first data stream to generate a second data stream with a second character based on at least one random number set, wherein a first variation between the original character and the first character is greater than a second variation between the original character and the second character (Erlingsson: see figures 2 and 4; pages 3-4 and 6-7 and 12, “In particular, RAPPOR allows collection of compact Bloomfilter-based randomized responses on strings, instead of having clients report when they match a set of hand-picked strings, predefined by the operator. Subsequently, those responses can be matched against candidate strings, as they become known to the operator, and used to estimate both known and unknown strings in the population.”… “The Permanent randomized response (step 2) replaces the real value B with a derived randomized noisy value B 0 . B 0 may or may not contain any information about B depending on whether signal bits from the Bloom filter are being replaced by random 0’s with probability 1 2 f. The Permanent randomized response ensures privacy because of the adversary’s limited ability to differentiate between true and “noisy” signal bits. It is absolutely critical that all future reporting on the information about B uses the same randomized B 0 value to avoid an “averaging” attack, in which an adversary estimates the true value from observing multiple noisy versions of it”…“We ran a number of simulations (averaged over 10 replicates) to understand how these three parameters effect decoding; see Figure 2.”… “Longterm, longitudinal privacy is ensured by the use of the Permanent randomized response, while the use of an Instantaneous 
Regarding claim 11, claim 11 discloses a device claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 11 and rejected for the same reasons.
Regarding claims 2 and 12, Erlingsson discloses wherein applying the first noise step comprises: applying a permanent randomized response (PRR) to the original data stream based on a first random number set produced by a true random number generator to generate a temporal data stream (Erlingsson: pages 3 and 4, “For this string, a Permanent randomized response B’ is produces and memoized by the client, and this B’ is used (and reused in the future) to generate Instantaneous randomized responses S (the bottom row), which are sent to the collecting service”); and applying an instantaneous randomized response (IRR) to the temporal data stream based on a second random number set produced by the true random number generator to generate the first data stream (Erlingsson: see figure 1
    PNG
    media_image1.png
    373
    969
    media_image1.png
    Greyscale
).
Regarding claims 4 and 14, Erlingsson discloses wherein identification information in the original data stream is de-identified after applying the first noise step to the original data stream (Erlingsson: pages 3 and 4, “The first step, called a Permanent randomized response, is used to create a “noisy” answer which is memoized by the client and permanently reused in place of the real answer. The second step, called an Instantaneous randomized response, reports on the “noisy” answer over time, eventually completely revealing it.”).
Regarding claims 5 and 15, Erlingsson discloses further comprising: receiving an input data stream and utilizing Hash encoding to the input data stream to generate the original data stream with the original character
Regarding claim 6, Erlingsson discloses a data collection and analysis method comprising: 
applying, by first processor in an integrated circuit, a first noise step to multiple positions of an original data stream with a featured distribution to generate a first data stream with a first distribution based on at least one random number set (Erlingsson: see figure 1 
    PNG
    media_image1.png
    373
    969
    media_image1.png
    Greyscale
; and pages 3 and 4, “The client value of the string “The number 68” is hashed onto the Bloom filter B using h (here 4) hash functions. For this string, a Permanent randomized response B’ is produces and memoized by the client, and this B’ is used (and reused in the future) to generate Instantaneous randomized responses S (the bottom row), which are sent to the collecting service”); and 
applying, by the integrated circuit, a second noise step to multiple positions of the first data stream to generate a second data stream with a second distribution based on at least one random number set, wherein a first variation between the featured distribution and the first distribution is greater than a second variation between the featured distribution and the second distribution 
Regarding claim 7, Erlingsson discloses wherein applying the first noise step comprises: applying a permanent randomized response to the original data stream based on a first random number set produced by a true random number generator to generate a temporal data stream (Erlingsson: pages 3 and 4, “The first step, called a Permanent randomized response, is used to create a “noisy” answer which is memoized by the client and permanently reused in place of the real answer. The second step, called an Instantaneous randomized response, reports on the “noisy” answer over time, eventually completely revealing it.”); and applying an instantaneous randomized response to the temporal data stream based on a second random number set produced by the true random number generator to generate the first data stream (Erlingsson: pages 3 and 4, “The first step, called a Permanent randomized response, is used to create a “noisy” answer which is memoized by the client and permanently reused in place of the real answer. The second step, called an Instantaneous randomized response, reports on the “noisy” answer over time, eventually completely revealing it.”).
Regarding claim 9, Erlingsson discloses wherein identification information in the original data stream is de-identified after applying the first noise step to the original data stream (Erlingsson: pages 3 and 4, “The first step, called a Permanent 
Regarding claim 10, Erlingsson discloses further comprising: receiving input data streams and utilizing Hash encoding to the input data streams to generate the original data stream with the featured distribution (Erlingsson: pages 3 and 4, “By limiting the number of correlated categories, or Bloom filter hash functions, reported by any single client, RAPPOR can maintain its differential-privacy guarantees even when statistics are collected on multiple aspects of clients, as outlined next, and detailed in Sections 3 and 6”).
Regarding claim 16, Erlingsson discloses a data collection and analysis device comprising: a true random number generator generating a plurality of random numbers without the need of a seed (Erlingsson: pages 1 and 3-4, “RAPPOR builds on the ideas of randomized response, a surveying technique developed in the 1960s for collecting statistics on sensitive topics where survey respondents wish to retain confidentiality”… “it is easy to see that in a case where both “Yes” and “No” answers can be denied (flipping two fair coins), the true number of “Yes” answers can be accurately estimated by 2(Y − 0.25), where Y is the proportion of “Yes” responses. In expectation, respondents will provide the true answer 75% of the time, as is easy to see by a case analysis of the two fair coin flips.”); and a processor unit, which is an integrated circuit, based on the plurality of random numbers, de-identifying identification information in an original data stream with an original character and generating a second data stream with a second character (Erlingsson: see figure 1 
    PNG
    media_image1.png
    373
    969
    media_image1.png
    Greyscale
; and pages 3 and 4, “The client value of the string “The number 68” is hashed onto the Bloom filter B using h (here 4) hash functions. For this string, a Permanent randomized response B’ is produces and memoized by the client, and this B’ is used (and reused in the future) to generate Instantaneous randomized responses S (the bottom row), which are sent to the collecting service”); wherein the second character is similar to the original character (Erlingsson: page 3, “For a client that reports on a property that strictly alternates between two true values, (a, b, a, b, a, b, a, b, . . .), the two memoized Permanent randomized responses for a and b will be reused, again and again, to generate RAPPOR report data”… “In particular, RAPPOR allows collection of compact Bloomfilter-based randomized responses on strings, instead of having clients report when they match a set of hand-picked strings, predefined by the operator.  Subsequently, those responses can be matched against candidate strings, as they become known to the operator, and used to estimate both known and unknown strings in the population.”… “The Permanent randomized response (step 2) replaces the real value B with a derived randomized noisy value B 0 . B 0 may or may not contain any 
Regarding claim 17, Erlingsson discloses further comprising: a pre-processor receiving an input data stream and utilizing Hash encoding to the input data stream to generate the original data stream with the original character; and an output circuit outputting the second data stream to a remote server (Erlingsson: pages 3 and 4, “By limiting the number of correlated categories, or Bloom filter hash functions, reported by any single client, RAPPOR can maintain its differential-privacy guarantees even when statistics are collected on multiple aspects of clients, as outlined next, and detailed in Sections 3 and 6”).
Regarding claim 18, Erlingsson discloses wherein the plurality of random numbers comprising a first random number set and a second random number set, and the processor unit comprising a first processor; wherein the first processor applies a permanent randomized response to the original data stream based on the first random number set to generate a temporal data stream, and the first processor further applies an instantaneous randomized response to the temporal data stream based on the second random number set to generate a first data stream with a first character (Erlingsson: pages 3 and 4, “For this string, a Permanent randomized response B’ is produces and memoized by the client, and this 
Regarding claim 20, Erlingsson discloses wherein a first variation between the original character and the first character is greater than a second variation between the original character and the second character (Erlingsson: see figures 2 and 4; pages 3-4 and 6-7 and 12, “We ran a number of simulations (averaged over 10 replicates) to understand how these three parameters effect decoding; see Figure 2.”… “Longterm, longitudinal privacy is ensured by the use of the Permanent randomized response, while the use of an Instantaneous randomized response provides protection against possible tracking externalities”).

Allowable Subject Matter
Claims 3, 8, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if applicant were to overcome the claim rejection(s) under 35 U.S.C. 112(b) and 101 (abstract idea) as set forth herein, supra, with regard to those claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 3, 8, 13 and 19, none of the art of reference, discloses, individually or in reasonable combination, the features disclosed in claims 1, 6, 11 and 16 if written in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed.
Ding (US 20190236306) discloses remotely analyzing testing results based on LDP-based data obtained from client devices in order to determine an effect of a software application with respect to its features and/or the population in which the application is tested. The analysis is based on a series of statistical computations for conducting hypothesis tests to compare population means, while ensuring LDP for each user. For example, an LDP scheme is used on the client-side that privatizes a measured value corresponding to a usage of a resource of the client. A data collector receives the privatized data from two sets of populations. Each population's clients have a software application that may differ in terms of features or user group. The privatized data received from each population is analyzed to determine an effect of the difference between the software applications of the different populations.
KULKARNI (US 20180189164) discloses For each of the plurality of users, the facility (a) randomly selects an upward-rounding window size that is smaller than the segment size; (b) for each source value in a domain, randomly determines a mapping of each segment of the domain to a segment identifier value; (c) determines an original value for the user; (d) adds the upward-rounding window size to the user's original value to obtain a window-augmented original value; (e) identifies a segment containing the window-augmented original value; (f) identifies a segment identifier value mapped-to from the identified segment using the determined mapping; and (g) transmits a reporting communication on .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG T DOAN/Primary Examiner, Art Unit 2431